Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-27 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim for the benefit of Korean patent application KR 10-2019-0104578 under 35 U.S.C. 119(a-d) is not acknowledged.  All foreign filing papers necessary to claim this priority are not found in the record.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/27/2020, 5/3/2021, and 6/6/2022 were filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Objections
Specification
The specification is objected to for information purposes only in its entirety because, nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.  § 1.52(b)(6)
The abstract of the disclosure is objected to for failing to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b). (FP 6.13)

Drawings
The drawings are objected to because text is oriented in both vertical and horizontal directions.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
The Claims are objected to because the phrase “included the input data” is confusing.  Please make the appropriate change (e.g., should “included” be “including”?).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-27 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards organizing data, identifying valid data, identifying sparsity of data, and rearranging data.  All of these are abstract ideas in and of themselves.  Moreover, these are long standing commercial practices previously performed by humans (e.g., data processors, statisticians, actuaries, etc.) manually and via mental steps.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the methodology including consideration of valid and invalid data, rules for rearranging, and specific placement of rearranged data) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the extraneous limitations offered by the dependent claims either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-3, 5-7, 9-13, 15-17, 19-21, 23-25, and 27 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. 2020/0213079 to Kreeger et al. 
With respect to Claims 1 and 11, Kreeger teaches an apparatus comprising a memory and processor ([0157]) configured to perform a method of processing data (FIG. 10; [0089]), the method comprising: identifying a sparsity of input data ([0089]), based on valid information included in the input data ([0089]); rearranging (“reorder”, “reconstruct”) the input data ([0089]), based on a form of the sparsity; and generating output data (Abstract) by processing the rearranged input data ([0089]).
With respect to Claims 2 and 12, Kreeger teaches wherein rearranging the input data comprises rearranging the input data based on a distribution of invalid values (“zero” data) included in the input data ([0089], by teaching valid data, Kreeger also teaches determination of invalid data).
With respect to Claims 3 and 13, Kreeger teaches wherein rearranging the input data comprises rearranging rows included in the input data based on a number of invalid values included in each of the rows of the input data. [0077-78];[0089]
With respect to Claims 5 and 15, Kreeger teaches wherein rearranging the input data comprises shifting elements of columns included in the input data according to a first rule. [0089];[0077]
With respect to Claims 6 and 16, Kreeger teaches wherein the first rule comprises shifting the elements of the columns included the input data in a same direction by a particular size, and the first rule is periodically applied to the columns included in the input data. [0077]; [0089];FIG. 9
With respect to Claims 7 and 17, Kreeger teaches wherein rearranging the input data comprises rearranging columns included in the input data to skip processing with respect to at least one column comprising only invalid values among the columns included in the input data. ([0089],“random” teaches skipping a column of data; FIG. 9).
With respect to Claims 9 and 19, Kreeger teaches wherein generating the output data comprises: applying one or both of a second rule and a third rule to the rearranged input data; and performing a convolution operation on the rearranged input data to which the one or both of the second rule and the third rule is applied and another data. [0081];[0089]
With respect to Claim 10, Kreeger teaches a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 1 on a computer. [0157]
With respect to Claim 20, Kreeger teaches wherein the apparatus comprises a neural network device. [0081];[0089]
With respect to Claim 21, Kreeger teaches an apparatus comprising: one or more memories storing one or more programs; and one or more processors configured to execute at least one of the one or more programs ([0157]) to: determine a location in input data that includes an invalid value, generate rearranged data by manipulating the location in the input data that includes the invalid value, and apply a rule to the rearranged data. [0089]
With respect to Claim 23, Kreeger teaches generat[ing] the rearranged data by moving the invalid value to another location in the input data. [0077];[0089]
With respect to Claim 24, Kreeger teaches generat[ing] the rearranged data by removing the invalid value from the input data. [0089]
With respect to Claim 25, Kreeger teaches applying the rule to valid values included in a window of the rearranged data to minimize a total number of invalid values included in an input layer of the window ([0089] to be input to a logic circuit (Abstract).
With respect to Claim 27, Kreeger teaches wherein the rule includes shifting at least one valid value included in a layer of the window of the rearranged data that is adjacent to the input layer ([0081]) to a transversal position ([0012];[0138-139], inverse Fast Fourier Transforms) of the input layer that includes an invalid value ([0081];[0089];[0138-139]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 4, 8, 14, 18, 22, and 26 are rejected under § 103 as being unpatentable over Kreeger, alone.
With respect to Claims 4 and 14, Kreeger fails to expressly teach wherein rearranging the input data comprises performing rearrangement such that a first row of the input data comprising the most invalid values among the rows of the input data is adjacent to a second row of the input data comprising the least invalid values among the rows of the input data.  However, the specific placement of such rows of rearranged data is a matter of design choice.  Alternatively, the adjacent location of the two rows is obvious to try, as there are only a finite number of rows and columns.  See, KSR international Co. v. Teleflex Inc.  It would have been obvious to one of ordinary skill in the art to modify Kreeger to include a first row comprisint the most invalid (e.g., zero) values adjacent a second row comprising the least invalid values.
With respect to Claims 8 and 18, Kreeger fails to expressly teach wherein rearranging the input data comprises shifting a first element of a first column included in the input data to a position corresponding to a last element of a second column of the input data that is adjacent to the first column. However, the specific placement of such rearranged columns of data is a matter of design choice.  Alternatively, the adjacent location of the two elements is obvious to try, as there are only a finite number of rows and columns.  See, KSR international Co. v. Teleflex Inc.  It would have been obvious to one of ordinary skill in the art to modify Kreeger to include a first row comprising the most invalid (e.g., zero) values adjacent a second row comprising the least invalid values.
With respect to Claim 22, Kreeger fails to expressly teach generat[ing] the rearranged data by shifting a valid value included in the input data to the location in the input data that includes the invalid value. However, the specific placement of such rearranged data is a matter of design choice.  Alternatively, the adjacent location of the data is obvious to try, as there are only a finite number of rows and columns.  See, KSR international Co. v. Teleflex Inc.  It would have been obvious to one of ordinary skill in the art to modify Kreeger to include a first row comprising the most invalid (e.g., zero) values adjacent a second row comprising the least invalid values.
With respect to Claim 26, Kreeger fails to expressly teach wherein the rule includes shifting at least one valid value included in a layer of the window of the rearranged data that is adjacent to the input layer to a corresponding position of the input layer that includes an invalid value. However, the specific placement of such rearranged data is a matter of design choice.  Alternatively, the adjacent location of the data is obvious to try, as there are only a finite number of rows and columns.  See, KSR international Co. v. Teleflex Inc.  It would have been obvious to one of ordinary skill in the art to modify Kreeger to include a first row comprising the most invalid (e.g., zero) values adjacent a second row comprising the least invalid values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J JACOB/Examiner, Art Unit 3696